            Case 2:20-cr-00137-JAD-VCF Document 21 Filed 11/04/20 Page 1 of 4



 1   CRAIG A. MUELLER, Esq.
     Nevada Bar No. 4703
 2
     CRAIG MUELLER & ASSOCIATES, INC.
 3
     723 S. Seventh Street
     Las Vegas, NV 89101
 4
     Telephone (702) 382-1200
     Email: receptionist@craigmuellerlaw.com
 5   Attorney For Defendant

 6
                                  UNITED STATES DISTRICT COURT
 7

 8                                          DISTRICT OF NEVADA

 9   UNITED STATES OF AMERICA,                     )
                                                   )
10
                               Plaintiff,          )
11                                                 )       2:20-cr-137-JAD-VCF
     VS.                                           )
12                                                 )       STIPULATION TO CONTINUE
13
     CYRUS ORLANDO ORTEGA,                         )          MOTIONS DEADLINE
                                                   )             (Second Request)
14                                                 )
                               Defendant.          )
15

16
           IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A. Trutanich,

17   United States Attorney, and Supriya Prasad, Assistant United States Attorney, counsel for
18
     Plaintiff the United States Of America and Craig A. Mueller, Esq., counsel for Defendant Cyrus
19
     Orlando Ortega, that the motions deadline date currently scheduled for October 19, 2020, be
20
     continued to a date convenient to this court, but no sooner than sixty (60) days.
21

22         This Stipulation is entered into for the following reasons:

23      1. Defense counsel is still reviewing the discovery in this case;
24
        2. The parties agree to the continuance;
25
        3. The additional time requested herein is not sought for purposes of delay but merely
26
     to allow counsel for the defendant sufficient time within which to be able to effectively and
27

28   completely review the discovery materials provided and to properly prepare a defense for



                                                       1
            Case 2:20-cr-00137-JAD-VCF Document 21 Filed 11/04/20 Page 2 of 4



 1   Defendant, taking into account considerations of due diligence;
 2
        4. Denial of this request could result in a miscarriage of justice;
 3
        5. The additional time requested by this Stipulation is excludable in computing the
 4

 5   time within which the trial herein must commence pursuant to the Speedy Trial Act,

 6   Title 18, United States Code, Section 3161(h)(8)(A), considering the factors under
 7
     Title 18, United States Code, Section 3161(h)(8)(B)(I) and 3161(h)(8)(B)(iv);
 8
         7. This is the first request to continue the motions deadline date.
 9
        DATED this 14th day of October, 2020.
10

11
        Defendant CYRUS ORLANDO ORTEGA                         NICHOLAS A. TRUTANICH
12                                                              United States Attorney
13
        By: _/s/Craig A. Mueller_______                          By: _/s/Supriya Prasad________
14          CRAIG A. MUELLER, ESQ.                                    SUPRIYA PRASAD ESQ.
             Counsel For Defendant                               Assistant United States Attorney
15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                      2
            Case 2:20-cr-00137-JAD-VCF Document 21 Filed 11/04/20 Page 3 of 4



 1

 2
                                    UNITED STATES DISTRICT COURT
 3
                                             DISTRICT OF NEVADA
 4

 5      UNITED STATES OF AMERICA,                    )
                                                     )
 6                                 Plaintiff,        )       2:20-cr-137-JAD-VCF
                                                     )
 7
        VS.                                          )       FINDINGS OF FACT,
 8                                                   )       CONCLUSIONS OF LAW,
        CYRUS ORLANDO ORTEGA,                        )       AND ORDER
 9                                                   )
                                   Defendants.       )
10

11             Based on the pending Stipulation of counsel, and good cause appearing therefore, the

12   Court finds that:
13
        1. Defense counsel continues to review the discovery in this matter;
14
        2. The parties agree to the continuance;
15
        3. The additional time requested herein is not sought for purposes of delay but to allow
16

17   counsel for the defense the opportunity to properly prepare a defense for Defendant, taking into

18   account considerations of due diligence;
19
         4. Denial of this request could result in a miscarriage of justice;
20
         5. The additional time requested by this Stipulation is excludable in computing the
21

22
     time within which the trial herein must commence pursuant to the Speedy Trial Act,

23   Title 18, United States Code, Section 3161(h)(8)(A), considering the factors under
24
     Title 18, United States Code, Section 3161(h)(8)(B)(I) and 3161(h)(8)(B)(iv);
25
         6. This is the first request to continue the motions deadline date.
26
              For all of the above-stated reasons, the ends of justice would be best served by
27

28   continuing the motions deadline date.



                                                         3
            Case 2:20-cr-00137-JAD-VCF Document 21 Filed 11/04/20 Page 4 of 4



 1                                         CONCLUSIONS OF LAW
 2
            The ends of justice would be served by granting said continuance outweigh the
 3
     best interest of the public and the defendant in a speedy sentencing hearing, since the
 4

 5   failure to grant said continuance would be likely to result in a miscarriage of justice,

 6   and would deny defense counsel the opportunity to prepare an effective defense for
 7
     his client, taking into account the exercise of due diligence.
 8
            The continuance sought herein is excludable under the Speedy Trial Act, Title 18,
 9
     United States Code, Section 3161(h)(1)(A), 361(h)(7) and Title 18, United States Code, Section
10

11   3161(h)(8)(A), when considering the factors under Title 18, United States Code, Sections 3161

12   (h)(8)(B) and 3161(h)(8)(B)(iv).
13
                                                     ORDER
14
            IT IS THEREFORE ORDERED that the motions deadline date currently scheduled
15
     for October 23, 2020, be vacated and continued to December 23, 2020. Responses due by
16

17   January 6, 2021. Replies due by January 13, 2021.

18
        DATED this 4th day of November, 2020.

19
                                 _____________________________________
                                  UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26

27

28




                                                       4
